Citation Nr: 1229920	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  09-09 664	)	DATE
	)
	)


Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California



THE ISSUE

Entitlement to service connection for a prostate disorder. 




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel





REMAND

The Veteran served on active duty from February 1967 to October 1969; he had additional other service of 10 months and 23 days.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Seattle, Washington RO.  The RO denied an application to reopen a previously denied claim of entitlement to service connection for prostate cancer; however, the Veteran has pointed out that he does not have prostate cancer.  Rather, he has made arguments that he experiences hypertrophy of unknown cause that he believes is traceable to his period of active service in the Republic of Vietnam.  

Because the previous denial in June 2006 was limited to the question of service connection for prostate cancer, and because the Veteran has made it clear that he does not have cancer, but instead has another disorder of the prostate for which he seeks service connection, the Board finds that his current claim is a new claim.

The Veteran maintains that he was hospitalized at the 36th Evacuation Hospital in December 1968 for prostate problems.  (Available service treatment records show that he was seen at that location in December 1968 for epigastric distress.)  He further maintains that enlargement of his prostate was caused by herbicide exposure during his period of military service in Vietnam.  In light of these contentions, the Board finds that further evidentiary development is required to address the Veteran's claim, including an examination with a medical opinion.

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  The Veteran should be again asked to identify all sources of treatment for any prostate problem since he left military service.  The AOJ should assist the Veteran in obtaining copies of any records from sources he identifies.  

2.  After the development requested above has been completed to the extent possible, the Veteran should be scheduled for an examination.  The examiner should review the record (including service treatment records), take a detailed history from the Veteran, examine the Veteran, and provide an opinion as to the medical probabilities that any prostate disorder is traceable to the Veteran's period of military service.  An explanation should be provided for the opinion, including the medical reasons for accepting or rejecting the Veteran's statements of having had prostate problems in service and thereafter.  The explanation should also address the Veteran's theory that a prostate disability is traceable to herbicide exposure while he was in Vietnam.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  The AOJ should again review the record and undertake any additional development suggested thereby.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and given the opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

